People v Pantaleon (2015 NY Slip Op 08071)





People v Pantaleon


2015 NY Slip Op 08071


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Tom, J.P., Friedman, Andrias, Gische, Kapnick, JJ.


16068 3303/07

[*1] The People of the State of New York, Respondent,
vPedro Pantaleon, Defendant-Appellant.


Goldstein & Weinsten, Bronx (David J. Goldstein of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Eric C. Washer of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Michael A. Gross, J.), rendered November 29, 2011, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the fourth degree, and sentencing him to three years' probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the court's credibility determinations. The evidence supports the conclusion that defendant was a possessor of a pistol found in his immediate vicinity, at his work station in his long-term place of employment (see e.g. People v Mojica, 81 AD3d 506 [1st Dept 2011] lv denied 17 NY3d 808 [2011]).
None of defendant's challenges to the prosecutor's summation warrant reversal (see People v Overlee, 236 AD2d 133 [1st Dept 1997], lv denied 91 NY2d 976 [1998]; People v D'Alessandro, 184 AD2d 114, 118-119 [1st Dept 1992], lv denied 81 NY2d 884 [1993]), especially because this was a nonjury trial, where the trier of fact is presumably capable of disregarding improper arguments. Moreover, despite the purportedly unfair summation, the court acquitted defendant of the felony charges and only convicted him on one misdemeanor count.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK